DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 09/09/2021 has been entered.  Claims 1-2, 4-5, 8-14 and 16-20 remain pending in the application.  
The previous objections to the drawings are withdrawn in light of Applicant's amendment to the drawings.  
The previous 35 USC 112 rejection of Claim 2 is withdrawn in light of Applicant’s amendment to Claim 2.




Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
Further, it is noted that proposed changes to abstract would overcome the previous objections when entered. 

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Horizontal Pump Having Diffusers Not Contained Within A Common External Housing--.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Budris US 4,097,186.

With respect to Claim 9, Budris discloses a surface pumping system (see Figure 14) comprising: a motor (not labeled be clearly seen on left side 140 in Figure 14, 

With respect to Claim 10, as it depends from Claim 9, Budris discloses the discharge 50 is between the suction end 144 and the motor (see Figure 14).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Budris (mentioned previously), in view of Vine US Pub. 2012/0224955.  



With respect to Claim 2, as it depends from Claim 1, Budris discloses the surface pumping system (see Figure 14) further comprises a shaft 45 assembly and wherein the shaft 54 assembly is driven by the motor (not labeled be clearly seen on left side 140 in Figure 14, landscape view) and wherein each impeller 62 of the plurality of stages (36, 38, 40, see Figure 1, Column 7, lines 1-4) is connected (see Figure 14, Column 4, lines 12-19) to the shaft 54 assembly.


Claims 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Budris, in view of Vine (both mentioned previously), in further view of Homstvedt et al. US Pub. US 2012/0093636.  

With respect to Claim 4, as it depends from Claim 1, although Budris discloses most of the limitations of the claim, including a surface pumping system (see Figure 14) with at a plurality of stages (36, 38, 40, see Figure 1, Column 7, lines 1-4) and Vine’s teachings of the diameters of the diffuser (Paragraph 0067, lines 1-7), both Budris and Vine are silent on at least one of the plurality of stages is configured as a mixed flow stage.  Homstvedt et al. disclosing a surface pumping system (see Figure 1), 

With respect to Claim 5, as it depends from Claim 4, although Budris discloses most of the limitation s of the claim, including a surface pumping system (see Figure 14) with at a plurality of stages (36, 38, 40, see Figure 1, Column 7, lines 1-4) and Vine’s teachings of the diameters of the diffuser (Paragraph 0067, lines 1-7), both Budris and Vine are silent on at least one of the plurality of stages is configured as a radial flow stage.  Homstvedt et al. disclosing a surface pumping system (see Figure 1), specifically teach at least one of the plurality of stages (stages containing impellers 8/9/10, three each, Paragraph 0027, lines 8-13) is configured as a radial flow stage (10 is a radial flow stage, Paragraph 0027, line 12, see Claim 4, line 5).  Homstvedt et al. teach the radial flow stage advantageously increased the tolerance for gas (Paragraph 0011, lines 13-25).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used at least one of the stages configured as a radial flow stage as taught by Homstvedt et al., in the pump disclosed by Budris, to have advantageously increased the tolerance for gas.

With respect to Claim 8, as it depends from Claim 1, although Budris discloses most of the limitation s of the claim, including a surface pumping system (see Figure 14) with at a plurality of stages (36, 38, 40, see Figure 1, Column 7, lines 1-4) and Vine’s teachings of the diameters of the diffuser (Paragraph 0067, lines 1-7), both Budris and Vine are silent on the first stage is configured as a mixed flow stage and the second stage is configured as a radial flow stage.  Homstvedt et al. disclosing a surface pumping system (see Figure 1), specifically teach a first stage 8 is configured as a mixed flow stage (8 is a mixed flow stage, Paragraph 0027, line 8, see Claim 4, lines 4-5) and a second stage 10 is configured as a radial flow stage (10 is a radial flow stage, Paragraph 0027, line 12, see Claim 4, line 5).  Homstvedt et al. teach the first stage configured as a mixed flow stage and the second stage configured as radial flow stage advantageously increased the tolerance for gas (Paragraph 0011, lines 13-25).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the first stage configured as a mixed flow stage and the second stage configured as radial flow stage as taught by Homstvedt et al., in the pump disclosed by Budris, to have advantageously increased the tolerance for gas.


Claims 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Budris, (mentioned previously), in view of Horley et al. US Pub. 2007/0086906.

With respect to Claim 11, as it depends from Claim 9, although Budris discloses most of the limitations of the claim, including a surface pumping system (see Figure 14) with at a plurality of stages (36, 38, 40, see Figure 1, Column 7, lines 1-4) and wherein each diffuser 63 is not contained within a common external housing (see Figures 1 and 14 no external housing); Budris is silent on the pump further comprises a shaft seal module connected to the discharge of the pump.  Horley et al. disclosing a surface pump assembly 100, specifically teach a pump 110/127 comprises a shaft seal 140 module connected (via 127/110) to the discharge 126 of the pump 110/127.  Horley et al. teach the shaft seal module advantageously prevented air from entering the pump (Paragraph 0025, lines 9-11).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used seal module taught by Horley et al., in the pump disclosed by Budris to have advantageously prevented air from entering the pump.

With respect to Claim 12, as it depends from Claim 11, although Budris discloses most of the limitations of the claim, including a surface pumping system (see Figure 14) with at a plurality of stages (36, 38, 40, see Figure 1, Column 7, lines 1-4) and wherein each diffuser 63 is not contained within a common external housing (see Figures 1 and 14, no external housing); Budris is silent on a thrust chamber between the motor and the pump and wherein a shaft seal module is connected between the discharge of the pump and the thrust chamber.  Horley et al. disclosing a surface pump assembly 100, specifically teach a pump 110/127 further comprises a thrust chamber 123/147 between 


With respect to Claim 13, Budris discloses a surface pumping system (see Figure 14), a pump 140 comprising: a motor (not labeled be clearly seen on left side 140 in Figure 14, landscape view); a discharge (not labeled but clearly seen in Figure 14, on left side of 140 before the motor, see Figure 1, hereafter 50) on a first end (left side of 140) of the pump 140; a suction end 144 on a second end (right side of 140) of the pump 140, wherein the discharge 50 is between the suction end 144 and the motor (see Figure 14); and a plurality of stages (36, 38, 40, see Figure 1, Column 7, lines 1-4) between the suction end 144 and the discharge 50, wherein each of the plurality of stages comprises: an impeller 62; and a diffuser 63 that encases (see Figure 1) the impeller 62, wherein each diffuser 63 is not confined by an external housing (see Figures 1 and 14, no external housing); and a shaft 54.  Although Budris disclose most of the limitations of the claim, Budris is silent on a frame; a motor mounted to the frame; a thrust chamber mounted to the frame adjacent to the motor; a pump mounted to the 
This simple combination is only adding the frame, thrust chamber and seal module taught by Horley et al., to the pump disclosed Budris, doing so will not alter the locations of the suction and discharge or operation of the pump disclosed by Budris.

With respect to Claim 18, as it depends from Claim 13, Budris discloses the plurality of stages (36, 38, 40, see Figure 1, Column 7, lines 1-4) comprises a first stage 36 (see Figure 1), a second stage 38 and a third stage 40.

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Budris, in view of Horley et al., in further view of Homstvedt et al. (all previously mentioned).  

With respect to Claim 14, as it depends from Claim 13, although the combination of prior art teach most of the limitations of the claim, including Budris disclosure of a surface pumping system (see Figure 14) with at a plurality of stages (36, 38, 40, see Figure 1, Column 7, lines 1-4) on a shaft 54, wherein each diffuser 63 is not contained within a common external housing (see Figures 1 and 14, no external housing); and Horley et al. teaching of a frame 105, thrust chamber 137/147 and seal module 140; both Budris and Horley et al. are silent on the shaft comprises a plurality of interconnected shaft segments.  Homstvedt et al. disclosing a surface pumping system (see Figure 1), specifically teach a shaft 5 comprises a plurality of interconnected (Paragraph 0011, lines 8-10) shaft segments (segments between each of impellers 8, see Figure 1, Paragraph 0011, lines 8-10).  Homstvedt et al. teach the plurality of shaft segments allowed individual replacement of the segments (Paragraph 0011, lines 8-10).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the plurality of shaft segments as taught by Homstvedt et al., in the pump disclosed by Budris, to have advantageously allowed individual replacement of the segments.



With respect to Claim 17, as it depends from Claim 16, although the combination of prior art teach most of the limitations of the claim, including Budris disclosure of a surface pumping system (see Figure 14) with at a plurality of stages (36, 38, 40, see Figure 1, Column 7, lines 1-4) on a shaft 54, wherein each diffuser 63 is not contained within a common external housing (see Figures 1 and 14, no external housing); and .


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Budris in view of Horley et al., in further view of Vine, (all mentioned previously).  

With respect to Claim 19, as it depends from Claim 18, although the combination of prior art teach most of the limitations of the claim, including Budris disclosure of a surface pumping system (see Figure 14) with at a plurality of stages (36, 38, 40, see Figure 1, Column 7, lines 1-4) comprising a first stage 36 (see Figure 1), a second stage 38 and a third stage 40; and Horley et al. teaching of a frame 105, thrust chamber 137/147 and seal module 140, both Budris and Horley et al. are silent on the first stage .


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Budris in view of Horley et al. and Vine, in further view of Homstvedt et al., (all mentioned previously).  
  
With respect to Claim 20, as it depends from Claim 19, although the combination of prior art teach most of the limitations of the claim, including Budris disclosure of a surface pumping system (see Figure 14) with at a plurality of stages (36, 38, 40, see Figure 1, Column 7, lines 1-4) comprising a first stage 36 (see Figure 1), a second stage .


Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.

In response to Applicant’s arguments, see Remarks, Page 11, line 8 to Page 12, line 4, namely Horley’s diffusers “are not separate pressure vessels” because they are 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “not contained within a common external housing”) are not recited in the previous rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to Applicant’s arguments, see Remarks, Page 12, line 5 to Page 13, line 5, namely, Horley’s seal module and thrust chamber are adjacent Horley’s inlet, the claims (11-12) only require the seal module to be connected to the discharge of the pump.  Claims 11-12 are dependent on Claim 9 not Claim 10, according the relationship of the inlet/discharge are not set forth in Claims 11-12.  Because the claims are written in inclusive or open-ended language which does not exclude additional elements (see MPEP 2111.03), the seal module only needs to be connected to the discharge.  The fact that additional components are also connected to the discharge does not discredit Horely’s teaching a seal module being “connected to the discharge”.

In response to Applicant’s arguments, see Remarks, Page 13, lines 6-22, namely Homstvedt et al. does not teach, diffusers not contained within a common external 
Also, it is noted that the features upon which applicant relies (i.e., “not contained within a common external housing”) are not recited in the previous rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant’s arguments with respect to Stair and Gahlot have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s arguments, see Remarks, Page 15, line 2 to Page 16, line 7, with respect to Homstvedt et al. and Stair, namely it is unclear how different diameter diffusers can fit in a common housing, there is no requirement in the previous submitted claims that the “common housing” have a constant diameter.  Further a modification involving a mere change in the size of a component, is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  And, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Gardner v. 
Also, it is noted that the features upon which applicant relies (i.e., “not contained within a common external housing”) are not recited in the previous rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 469 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
12/23/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746